Citation Nr: 1309630	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  08-03 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected type II diabetes mellitus.

2.  Entitlement to service connection for a skin rash of the legs and groin.

3.  Entitlement to service connection for a prostate disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to total disability benefits for individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran's January 2013 statement indicates that he had been hospitalized for surgery in September 2012.  He contends that the condition intended to be corrected by the surgery as well as eye, kidney, lower extremity and erectile dysfunction problems are caused or aggravated by his service-connected diabetes.  These are referred for appropriate action.

The Veteran served on active duty from May 1967 to May 1969.  Service in Vietnam is evidenced in the record.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

A January 2006 rating decision denied a disability rating in excess of 20 percent for the Veteran's service-connected type II diabetes mellitus disability.  The Veteran disagreed and perfected an appeal.  In January 2012, the Veteran and his wife presented testimony at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the Veteran's VA claims folder.

The Board issued a decision in May 2012 that remanded claims for further development including the claim for a disability rating in excess of 20 percent for service-connected diabetes.

The Veteran submitted a statement, received by VA in January 2013, withdrawing the pending claims of entitlement to service connection for hypertension, prostate disorder and skin rash of the legs and groin.  The Board finds that the January 2013 submission complies with the requirements of 38 C.F.R. § 20.204 (2012).

The issues of a disability rating in excess of 20 percent for service-connected diabetes and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran informed the Board in a January 2013 written submission that he desired to withdraw the pending claim of entitlement to service connection for a skin rash of the legs and groin.

2.  The Veteran informed the Board in a January 2013 written submission that he desired to withdraw the pending claim of entitlement to service connection for a prostate disorder.

3.  The Veteran informed the Board in a January 2013 written submission that he desired to withdraw the pending claim of entitlement to service connection for hypertension.



CONCLUSIONS OF LAW

1.  The issue of entitlement to service connection for a skin rash of the legs and groin is dismissed.  38 U.S.C.A. §§ 7104, 7105(b) and (d) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The issue of entitlement to service connection for a prostate disorder is dismissed.  38 U.S.C.A. §§ 7104, 7105(b) and (d) (West 2002); 38 C.F.R. § 20.204 (2012).

3.  The issue of entitlement to service connection for hypertension is dismissed.  38 U.S.C.A. §§ 7104, 7105(b) and (d) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to withdraw issues regarding service connection for a skin rash, prostate disorder and hypertension.  

The Veteran submitted a January 2013 statement in which he expressed intent to withdraw the issues of entitlement to service connection for a skin disorder, a prostate disorder and hypertension from his appeal.  Under 38 U.S.C.A. § 7105, the Board does not have jurisdiction over issues withdrawn by a veteran.  Pursuant to 38 C.F.R. § 20.204, a veteran can withdraw his appeal, or any issue therein, in a written submission to the Board that includes his name and claim number and identifies the issue he desires to be withdrawn.  Pursuant to 38 C.F.R. § 20.204(b), the withdrawal was effective upon receipt by the Board on January 22, 2013.  Thus, the Board has no jurisdiction to consider the withdrawn issues and they shall therefore be dismissed.



ORDER

The claim for entitlement to service connection for a skin rash of the legs and groin is dismissed.

The claim for entitlement to service connection for a prostate disorder is dismissed.

The claim for entitlement to service connection for hypertension is dismissed.


REMAND

The Veteran stated in his recent January 2013 statement that he had been hospitalized and that his activities were limited.  It is not clear whether the limitation in activities is related to his service-connected diabetes, but if it is, then it could satisfy a key criterion for a disability rating in excess of the currently assigned 20 percent disability rating.  The Board remands the claim for a new examination to determine the nature and extent of the Veteran's service-connected diabetes disability and specifically whether a new treatment regiment for it includes limitation of activities as directed by the treating physician.  "Regulation of activities" is defined by 38 C.F.R. § 4.119, Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities." Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007). 

The Veteran testified that he could no longer do anything strenuous because of his service-connected heart and diabetes disabilities.  See hearing transcript at page 25.  The Veteran in essence implied that he is unemployable. Moreover, the Veteran has contended that he was recently hospitalized as a result of his service-connected heart and diabetes disabilities, further implying that his disabilities impact his ability to work.

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU). Roberson v. Principi, 251F.3d 1378 (Fed. Cir. 2001). TDIU may be a part of a claim for increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide or authorize the release of medical records pertaining to hospitalization at the Mobile Infirmary Hospital in September 2012 as well as any other relevant non-VA records that are not already of record.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain VA treatment records dating from August 2012.

3.  Following the foregoing, provide the Veteran with an examination by an appropriate VA examiner who should review the Veteran's VA claims folder prior to the examination.  The examiner should describe the nature and extent of the Veteran's current type II diabetes mellitus disability and should specifically note whether regulation of activities has been recommended as a component of treatment for the diabetes disability.

4.  Provide the Veteran with an examination to determine the effects of his service-connected disabilities on his ability to maintain or retain substantially gainful employment consistent with his education and occupational experience.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  

The examiner should opine as to whether the Veteran's service-connected disabilities at least as likely as not (a probability of 50 percent or greater) preclude him from securing and/or following substantially gainful employment consistent with his education and occupational experience. The Veteran's service-connected disabilities currently consist of the following: post traumatic stress disorder; type II diabetes mellitus; tinnitus; coronary artery disease; and bilateral hearing loss.  

If the Veteran's service-connected disabilities do not singly or cumulatively render him unemployable, the examiner should report the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background. Any opinion provided must include an explanation of the bases for the opinion.

5.  Following completion of the foregoing and any other development deemed necessary, readjudicate the claims on appeal.  If the benefits are denied, prepare a supplemental statement of the case and return the Veteran's VA claims folder to the Board after providing the Veteran with an appropriate period of time in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


